DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/26/2022 has been entered.

The following is a non-final office action in response to communications received 01/26/2022. Claims 31-35 have been added. Claims 13-22, 27 were previously withdrawn due to election/restriction. Therefore claims 1-25 are pending and addressed below.



Allowable Subject Matter

Claims 8, 9-11, 31-32, 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-7, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan (Pub. No. US 2005/0283566) in view of Mandal et al (Pub. No. US 2015/0341350).
As per claims 1, 28, Callaghan discloses a self-correcting memory system comprising: an integrated circuit including: memory and memory content authentication functionality, which is operative to compare content to be authenticated to a standard and to output “authentic” if the content to be authenticated equals the standard and “non-authentic” otherwise (…the RAM device contains a memory array and an embedded self-testing RAM interface…the RAM interface authenticates stored data to ensure that it has not been tampered with or corrupted from the time it was stored to the time it is desired to be read…prior to storage of the data to a particular address, a hash function can be executed thereon to produce a hash digest, which can be stored in the data map associated with a particular unit of data…when the unit of data is to be read, the hash function can be again applied to the data to produce a second hash digest. If the two digest are different the data has been corrupted and an error is generated…authentication tests whether the stored data has been tampered with since its storage by comparing it with information describing the data when it was stored…see par. 11, 18, 74). Callaghan does not explicitly discloses error correction functionality which is operative to apply at least one possible correction to at least one erroneous word entity is said memory, yielding a possibly correct word entity, call said authentication for application to the possibly correct word entity, and if the authentication’s output is “authentic”, to replace said erroneous word entity is said memory, with said possibly correct word entity. However Mandal discloses error correction functionality which is operative to apply at least one possible correction to at least one erroneous word entity in said memory, yielding a possibly correct word entity, call said authentication for application to the possibly correct word entity, and if the authentication’s output is “authentic”, to replace said erroneous word entity in said memory, with said possibly correct word entity (…the client module selects a random code word from the ECC…the client module may use the random code word to generate a transformed biometric template…to generate a one time pad of the authentication biometric template included in the authentication input…the client transmits authentication data to the authentication server…then authentication module may error correct the element to determine a code word… see par. 42, 52…the authentication input provided by the user may include an authentication user ID and an 


As per claim 2, the combination Callaghan and Mandal discloses wherein said authentication functionality is operative to perform cryptographically strong authentication (Mandal: see par. 37-38). The motivation for claim 2 is the same motivation as in claim 1 above.


As per claim 3, the combination Callaghan and Mandal discloses wherein said authentication functionality is also operative to perform word-authentication (Mandal: see par. 42). The motivation for claim 3 is the same motivation as in claim 1 above.



As per claim 4, the combination Callaghan and Mandal discloses wherein said Error correction functionality is configured for: applying at least one possible correction to at least one erroneous word in said memory, yielding a possibly correct word, calling said word-authentication for application to the possibly correct word, if the word-authentication’s output is “authentic”, subsequently calling said strong authentication for application to an entire memory image/chunk including the possibly correct word (Callaghan: see par. 67-68), and if the strong-authentication’s output is “authentic”, to replace said erroneous word in said memory with said possibly correct word, thereby to yield error correction at a level of confidence derived from the level of confidence associated with the strong authentication and/or word-authentication (Mandal: see par. 37-38). The motivation for claim 4 is the same motivation as in claim 1 above.


As per claim 6, the combination Callaghan and Mandal discloses wherein said correction comprises a flip of at least one bit in the erroneous word entity from 0 to 1 or from 1 to 0 (Callaghan: see par. 4).


As per claim 7, the combination Callaghan and Mandal discloses wherein possible corrections are applied to plural erroneous words yielding plural possibly correct words, and wherein said strong authentication is called once for application to a revised memory image/chunk in which all of said plural erroneous words are replaced with said possibly correct words respectively, rather than calling said strong authentication plural times for application to memory images/chunks respectively including said plural possibly correct words respectively, thereby to save memory and/or correction time (Callaghan: see par. 67-68).



As per claim 30, the combination Callaghan and Mandal discloses wherein said memory content authentication functionality performs cryptographic authentication of memory content (Callaghan: see par. 62).




Claims 5, 12, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan (Pub. No. US 2005/0283566) in view of Mandal et al (Pub. No. US 2015/0341350) as applied to claim 1 above, and in view of Durham et al (Pub. No. US 2018/0091308).

As per claim 5, the combination Callaghan, Mandal and Durham discloses wherein said erroneous word is detected by word-authentication applied to at least one word in said memory and wherein any word which yields a “non-authentic” output is considered erroneous and any word which yields an “authentic” output is considered non-erroneous (Durham: see par. 57-60). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Durham in Callaghan and Mandal for including the above limitations because one ordinary skill in the art would recognize it would further enhance managing encrypted data stored in memory…preventing reconstruction of data stored in memory to produce a correct ECC code and provide for memory protection against random errors and failures…see par. 20-21.


As per claim 12, the combination Callaghan, Mandal and Durham discloses wherein said authentication functionality, operative to compare content to be authenticated to a standard, is operative to apply strong auth to said content to be authenticated which is stored at a given memory location, at a time t2, thereby to yield a “computed” auth value, and to compare said computed auth value to a stored result, aka expected auth value, generated by applying strong auth to content of said memory, at said given memory location, at a previous time t1 earlier than t2 at which time the authenticity of memory contents is known to be correct (Durham: see par. 63-65). The motivation for claim 12 is the same motivation as in claim 4 above.


As per claim 23, the combination Callaghan, Mandal and Durham discloses wherein said error correction functionality is operative to apply at least one possible correction to at least one erroneous word in said memory, yielding a possibly correct word, to call said authentication for application to the possibly correct word, and if the authentication’s output is “authentic”, to replace said erroneous word in said memory, with said possibly correct word (Durham: see par. 37-38). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Durham in the combination of Callaghan and Mandal for including the above limitations because one ordinary skill in the art would recognize it would further enhance managing encrypted data stored in memory…preventing reconstruction of data stored in memory to produce a correct ECC code and provide for memory protection against random errors and failures…see par. 20-21.


As per claim 24, the combination Callaghan, Mandal and Durham discloses wherein said error correction functionality is operative to apply at least one possible correction to at least one erroneous word entity’s word auth, yielding a possibly correct word entity, to call said authentication for application to the possibly correct word entity, and if the authentication’s output is “authentic”, to replace said erroneous word auth in said memory, with said possibly correct word auth (Durham: see par. 57-60). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Durham in Callaghan for including the above limitations because one ordinary skill in the art would recognize it would further enhance managing encrypted data stored in memory…preventing reconstruction of data stored in memory to produce a correct ECC code and provide for memory protection against random errors and failures…see par. 20-21.


As per claim 25, the combination Callaghan, Mandal and Durham discloses wherein said previous time t1 is a time at which a firmware update of said memory occurred (Durham: see par. 83). The motivation for claim 25 is the same motivation as in claim 12 above.


As per claim 26, the combination Callaghan, Mandal and Durham discloses wherein at least one heuristic is employed to order the possible corrections such that possible correction s ordered earlier would have greater a priori chances to be correct than possible correction s ordered later, thereby to shorten expected overall correction time (Durham: see par. 57-58). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Durham in the combination of Callaghan and Mandal for including the above limitations because one ordinary skill in the art would recognize it would further enhance managing encrypted data stored in memory…preventing reconstruction of data stored in memory to produce a correct ECC code and provide for memory protection against random errors and failures…see par. 20-21.







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to testing possible corrections of memory errors, using memory authentication functionality.


Bolotin et al (Pub. No. US 2011/0047604); “Computing Input System with Secure Storage and Method of Operation Thereof”;
-Teaches the security bridge with authentication module to authenticate PIN…to perform encryption/decryption of the data input to or output from the removable memory…see par. 67-69.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436